      Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 1 of 13




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ICM CONTROLS CORP., et al.,

                              Plaintiffs,

       -against-                                            5:12-CV-1766 (LEK/ATB)

HONEYWELL INTERNATIONAL INC,
et al.,

                              Defendants.


                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       This case is a long-running patent dispute between plaintiffs ICM Controls Corp. and

International Controls and Measurements Corp. (together, “ICM” or “Plaintiffs”), and defendants

Honeywell International, Inc. and Resideo Technologies, Inc. (together, “Honeywell” or

“Defendants”).1 ICM currently accuses Honeywell of infringing one patent related to ignition

systems for gas furnaces. Dkt. No. 7 (“Amended Complaint”); U.S. Patent No. 5,889,645 (the

“’645 Patent”).

       Presently before the Court is ICM’s motion to preclude the opinions offered by

Honeywell’s damages expert John Bone. Dkt. Nos. 402 (“Motion”); 402-1 (ICM’s

Memorandum”); 402-5 (“Bone Report”); 409 (“Opposition”); 416 (“Reply”). For the reasons

that follow, the Court grants in part and denies in part ICM’s Motion.

II.    BACKGROUND


       1
         Resideo was added as a defendant in April 2019, after Honeywell spun off Resideo and
assigned it aspects of Honeywell’s business relevant to this suit. Dkt. Nos. 249, 251. For
consistency, the Court continues to refer to Defendants as “Honeywell,” as it has in previous
opinions.
       Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 2 of 13




        A detailed account of this case’s facts and procedural history can be found in the Court’s

June 14, 2017 summary judgment decision, Dkt. No. 146 (“June 2017 Memorandum-Decision

and Order”), and its December 3, 2019 decision, Dkt. No. 316 (“December 2019 Memorandum-

Decision and Order”).

III.    LEGAL STANDARD

        Under Rule 702 of the Federal Rules of Evidence, the Court is charged with a

“gatekeeping” obligation with respect to expert testimony. Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). The trial judge must ensure “that an expert’s

testimony both rests on a reliable foundation and is relevant to the task at hand.” Id. Rule 702

provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if: (a) the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue; (b) the testimony is based
               on sufficient facts or data; (c) the testimony is the product of reliable
               principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

Fed. R. Evid. 702. “To determine whether a witness qualifies as an expert, courts compare the

area in which the witness has superior knowledge, education, experience, or skill, with the

subject matter of the proffered testimony.” United States v. Tin Yat Chin, 371 F.3d 31, 40 (2d

Cir. 2004). “Generally speaking, expert qualifications are liberally construed.” Rondout Valley

Cent. Sch. Dist. v. Coneco Corp., 321 F. Supp. 2d 469, 474 (N.D.N.Y. 2004) (citations omitted).

        “Under Daubert, factors relevant to determining reliability include the theory’s

testability, the extent to which it has been subjected to peer review and publication, the extent to

which a technique is subject to standards controlling the technique’s operation, the known or

potential rate of error, and the degree of acceptance within the relevant scientific community.”



                                                  2
       Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 3 of 13




Restivo v. Hessemann, 846 F.3d 547, 575–576 (2d Cir. 2017) (internal quotation marks and

citations omitted). The reliability inquiry is a “flexible one,” Daubert, 509 U.S. at 594, and the

factors to be considered “depend[] upon the particular circumstances of the particular case at

issue,” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150 (1999). “In undertaking this

flexible inquiry, the district court must focus on the principles and methodology employed by the

expert, without regard to the conclusions the expert has reached or the district court’s belief as to

the correctness of those conclusions.” Amorgianos v. Natl. R.R. Passenger Corp., 303 F.3d 256,

266 (2d Cir. 2002). “Thus, when an expert opinion is based on data, a methodology, or studies

that are simply inadequate to support the conclusions reached, Daubert and Rule 702 mandate

the exclusion of that unreliable opinion testimony. Id. In other words, “[a] court may conclude

that there is simply too great an analytical gap between the data and the opinion proffered.” Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). “Frequently, though, ‘gaps or inconsistencies in

the reasoning leading to [the expert’s] opinion . . . go to the weight of the evidence, not to its

admissibility.’” Restivo, 846 F.3d at 577 (quoting Campbell ex rel. Campbell v. Metro. Prop. &

Cas. Ins. Co., 239 F.3d 179, 186 (2d Cir. 2001)).

IV.      DISCUSSION

         For the reasons that follow, the Court excludes the portions of the Bone Report that

discuss the “Transformer-Based Alternative” and “Separated Power Supply Alternative” due to

Honeywell’s failure to properly disclose these alternatives. In addition, the Court excludes the

portions of the Bone Report that refer to the Honeywell-Beckett licensing agreement. ICM’s

Motion is denied in all other respects.

      A. Disclosure of Acceptable Non-Infringing Alternatives




                                                  3
     Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 4 of 13




       ICM contends that the Bone Report relies on previously undisclosed information about

non-infringing alternatives that should be excluded. The factors identified by the Second Circuit

to be considered when granting a motion to preclude expert testimony that was not properly

disclosed during fact discovery are (1) the explanation for failure to comply with a discovery

order, (2) the importance of the new evidence, (3) the prejudice suffered by the opposing party as

a result of having to meet the new evidence, and (4) the possibility of a continuance. Softel Inc.

v. Dragon Medical & Scientific Comm., Inc., 118 F.3d 955, 962 (2d Cir. 1997).

       Here, during interrogatories, ICM sought identification of and information regarding all

products Honeywell contended were acceptable, non-infringing alternatives to the accused

products:

               Interrogatory No. 13: Identify all products, if any, that Honeywell
               contends constitute acceptable, non-infringing substitutes for each
               of the Accused Products. A complete answer to this Interrogatory
               must include, for each product identified, a full description of all
               the facts supporting such contention and must identify all
               documents supporting, refuting, or otherwise relating to such
               contention and all persons with knowledge of facts concerning
               such contention.

               Interrogatory No. 14: For each product identified in response to
               Interrogatory No. 13, explain why Honeywell contends that
               product is an acceptable, non-infringing substitute for particular
               Accused Product(s). A complete answer to this Interrogatory must
               identify (i) the particular Accused Product for which the identified
               product is an acceptable, non-infringing substitute; (ii) the specific
               attributes of the product that make it an acceptable, non-infringing
               substitute for that particular Accused product, (iii) facts sufficient
               to show Honeywell’s ability to source the product, (iv) all
               documents supporting, refuting, or otherwise relating to such
               contention, and (v) all persons with knowledge of facts concerning
               such contention.

Dkt. No. 402-3 at 3, 24. Honeywell responded to both interrogatories and stated that “to the

extent that Honeywell will rely on existing or hypothetical noninfringing alternatives as a basis




                                                 4
      Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 5 of 13




for a potential design-around argument, Honeywell will supplement its responses and production

accordingly.” Id. at 4. Honeywell later supplemented its response and identified “Peter Anderson

and Luke Piram of Resideo as the persons most knowledgeable regarding acceptable, non-

infringing substitutes of the accused products.” Id. at 23. In addition, Honeywell stated that:

               Discovery revealed the existence of several non-patented
               competing designs that were in public use during the relevant
               period when Honeywell could have redesigned the accused
               products.

Dkt. No. 409-3 at 62. During depositions, Peter Anderson discussed how a transformer-based

alternative was considered in response to questions regarding why Honeywell transitioned from

the Series 1 S86 Product to the Series 2 S86 product. See Dkt. No. 409-5 at 103:14–18. Mr.

Anderson also discussed why the Series 2 circuit was designed in the manner it was. See id. This

“Transformer-Based Alternative” is one of the two alternatives discussed in the Bone Report.

See Bone Rpt. ¶ 71. The other alternative is the “Separated Power Supply Alternative.” See id. ¶

73.

       ICM argues that Honeywell failed to satisfy its obligation to identify and provide

information regarding alleged acceptable non-infringing alternatives in response to ICM’s

interrogatories seeking that information. See Reply at 5 (citing Sherwin-Williams Co. v. PPG

Indus., No. 17-CV-1023, 2020 WL 1283465, at *9 (W.D. Pa. Mar. 18, 2020) (finding that two

products could not be considered in the damages analysis where defendant failed to identify and

describe those products in response to an interrogatory asking for such information and first

identified them in a rebuttal damages report)). ICM adds that Honeywell’s identification of

persons with knowledge of alternatives is not a substitute for Honeywell’s obligation to identify

all alleged acceptable non-infringing alternatives. Reply at 7 (citing Pouliot v. Paul Arpin Van

Lines, Inc., No. 2-CV-1302, 2004 U.S. Dist. LEXIS 10871, at *6 (D. Conn. June 14, 2004)



                                                 5
     Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 6 of 13




(“Numerous courts have held that a party may not incorporate deposition testimony or otherwise

rely on future deposition testimony in lieu of offering a complete and separate response to each

interrogatory.”)). ICM further adds that Mr. Anderson’s reference to a transformer-based

alternative was made in a different context and could not have given ICM adequate notice of this

alleged non-infringing alternative. Reply at 8. Lastly, ICM asserts that it is prejudiced by

Honeywell’s failure to disclose the alternatives on which Mr. Bone now relies and so his

reference to these two alternatives must be excluded. Id. at 8.

       Honeywell counters that it mentioned the existence of “several non-patented competing

designs” and mentioned that Peter Anderson and Luke Piram had knowledge of these

alternatives. Opp’n at 9–10 (citing Dkt. Nos 409-3 at 62, 402-3 at 3). Thus, ICM was on notice

about the existence of alternatives and who to contact. Id. Honeywell then points out that Mr.

Anderson mentioned the existence of at least one alternative in his deposition and could have

mentioned the existence of other alternatives if ICM asked. Id. at 10–11. Lastly, Honeywell

argues that Plaintiffs bear the burden of proof of establishing the absence of acceptable non-

infringing substitutes and Honeywell is under no obligation to identify non-infringing

alternatives. Id. at 7–8 (citing Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152,

1156 (6th Cir. 1978) (claimant must prove the absence of acceptable non-infringing substitutes in

order to demonstrate entitlement to lost profits)).

       The Court agrees with ICM. For the burden of proof issue, Honeywell is correct that ICM

bears the ultimate burden of establishing it is entitled to lost profits, which includes proving that

there were no acceptable non-infringing alternatives. See Panduit Corp., 575 F.2d at 1156.

However, it was Honeywell’s burden to identify and provide information regarding alleged

acceptable non-infringing alternatives in response to ICM’s interrogatories seeking that




                                                  6
      Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 7 of 13




information. See Sherwin-Williams Co., 2020 WL 1283465, at *9. Plaintiff’s burden in proving

there were no acceptable non-infringing alternatives partially lies in proving that the alternatives

the accused infringer identifies are not acceptable non-infringing alternatives. See id.

Furthermore, when the alternatives at issue are hypothetical and never existed on the market, the

Court may infer that they were not available as a non-infringing alternative. See LaserDynamics,

Inc. v. Quanta Computer, Inc., No. 6-CV-348, 2011 U.S. Dist. LEXIS 5422, at *8–9 (E.D. Tex.

Jan. 20, 2011). In such scenarios, the burden shifts to the alleged infringer to demonstrate that the

non-infringing alternative would have been available. See id. Accordingly, Honeywell should

have responded to ICM’s interrogatories and alerted ICM of its proposed non-infringing

alternatives.

        Honeywell’s interrogatory response did not alert ICM of its proposed non-infringing

alternatives. It used vague and general language that did not mention a “Transformer-Based

Alternative” or a “Separated Power Supply Alternative.” In addition, Honeywell’s mention of

Peter Anderson and Luke Piram having knowledge of alternatives is not a substitute for its

obligation to identify alleged acceptable non-infringing alternatives as requested in ICM’s

interrogatories. See Pouliot, 2004 U.S. Dist. LEXIS 10871, at *6. The Court also agrees with

ICM that the deposition testimony from Mr. Anderson about the development of the Series 2 S86

product regarding transformer-based alternatives was in a different context and did not alert ICM

about the presence of an alleged non-infringing alternative. See Dkt. No. 409-5 at 102:1–109:25

(deposition testimony of Mr. Anderson discussing the development of the Series 2 S86 product).

        Honeywell’s failure to disclose these alternatives prejudices ICM. Due to Honeywell’s

late disclosure, ICM will not have the opportunity to depose fact witnesses about these

hypothetical alternatives and will be unable to explore their feasibility, functionality,




                                                  7
      Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 8 of 13




acceptability, and potential cost. See, e.g., In re Omeprazole Patent Litig., No. M-21-81, 2002

U.S. Dist. LEXIS 3225, at *3–10 (S.D.N.Y. Feb. 27, 2002) (excluding expert opinion relying on

prior art reference not disclosed during discovery and explaining that plaintiff was harmed

because it did not have the opportunity to take investigatory steps regarding undisclosed

information).

        Honeywell requests that if the Court finds that its proposed non-infringing alternatives

were not timely disclosed, the Court should impose a less severe sanction than exclusion and

potentially re-open discovery. However, because this case has been pending for nearly a decade,

and in light of the need to approach a timely resolution, the Court finds exclusion warranted and

fair. For these reasons, the Court grants ICM’s Motion to exclude the portions of the Bone

Report that discuss the “Transformer-Based Alternative” and “Separated Power Supply

Alternative.”

     B. Law Applied when Assessing Acceptable, Non-Infringing Alternatives

        ICM also asserts that portions in the Bone Report discussing the general acceptability of

alleged non-infringing alternatives is legally incorrect and should be excluded. See ICM’s Mem.

at 14–17. These portions of the Bone Report discuss whether the level of universality present in

ignition control products is related to the ’645 Patent. See Bone Rpt. ¶¶ 36–38. The distinction

between universal and non-universal products was discussed in the Court’s prior Memorandum-

Decision and Order. See Dkt. No. 431 (“July 19, 2021 Memorandum-Decision and Order”) at 4–

5.

        Honeywell responds that ICM’s arguments are directed to the credibility and weight of

Mr. Bone’s opinion and these portions of his opinion are best left for cross-examination at trial.

Opp’n at 13–14. The Court agrees. Although ICM summarizes the law of acceptable non-




                                                 8
     Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 9 of 13




infringing alternatives, ICM Mem. at 15–16, it fails to point out exactly how Mr. Bone

misapplies the law. Furthermore, ICM’s criticisms of these portions of Mr. Bone’s Report appear

to attack his conclusions instead of the reliability of his testimony. See Ulico Cs. Co. v. Clover

Capital Mgmt., Inc. 217 F. Supp. 2d 311, 316 (N.D.N.Y. 2002) (“[A]ttacks on the weight and

credibility of the opinion . . . are improper criteria for advancing a motion under [Rule] 702.”)

(internal citations omitted). For this reason, the Court denies ICM’s Motion to exclude this

portion of Mr. Bone’s report.

   C. Lost Profits on Sales of Non-Universal Products

       ICM contends that Mr. Bone misapplies the law in opining that ICM should not be

entitled to lost profits based on Honeywell’s sales of non-universal products. In the Court’s prior

decision, it found that ICM did not manufacture a competing non-universal control product and

never attempted to enter the non-universal control market. See July 19, 2021 Mem.-Decision and

Order at 4–6. The arguments put forth here are largely duplicative of the arguments addressed in

the Court’s prior decision. See id. Consistent with the July 19, 2021 Memorandum-Decision and

Order, the Court finds that Mr. Bone’s opinion that ICM should not be entitled to lost profits on

Honeywell’s sales of non-universal products is not contrary to law. For this reason, the Court

denies ICM’s Motion to exclude this portion of Mr. Bone’s report.

   D. Reasonable Royalties

       ICM seeks to preclude two aspects of Mr. Bone’s testimony regarding the determination

of a reasonable royalty. First, ICM argues that Mr. Bone’s reliance on the license agreement

between Honeywell and Beckett Gas, Inc. (the “Honeywell-Beckett Agreement”) should be

precluded. See ICM’s Mem. at 20–23. Second, ICM argues that Mr. Bone’s analysis of Georgia-

Pacific factor five is incorrect and that Mr. Bone should be precluded from offering opinions that




                                                 9
     Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 10 of 13




rely on this analysis. See id. at 23–25 (citing Georgia-Pacific Corp. v. United States Plywood

Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970)). For the reasons that follow, the Court excludes the

portions of Mr. Bone’s testimony that rely on the Honeywell-Beckett Agreement but will allow

the remainder of Mr. Bone’s reasonable royalty testimony.

         1. Honeywell-Beckett Licensing Agreement

         ICM argues that Mr. Bone’s references to the Honeywell-Beckett Agreement should be

excluded because this licensing agreement is not comparable to a hypothetical licensing

agreement between ICM and Honeywell. The Georgia-Pacific analysis, used to determine a

reasonable royalty award for patent infringement, directs an expert proffering a damages opinion

to consider, among other things, “[t]he rates paid by the licensee for the use of other patents

comparable to the patent in suit.” Georgia-Pacific Corp., 318 F. Supp. at 1120. “[A]lleging a

loose or vague comparability between different technologies or licenses does not suffice.”

LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 79 (Fed. Cir. 2012). Even if the

technology relates to the same general field of technology, the damages expert must prove a

relationship to the patented technology or the accused infringing products. See, e.g.,

ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 870–71 (Fed. Cir. 2010). When an expert

opinion relies on a license agreement that is not sufficiently comparable, that opinion is

unreliable under Rule 702 and should be excluded. See, e.g., LaserDynamics, Inc., 694 F.3d at

79–81.

         The Honeywell-Beckett Agreement relates to an arrangement where Beckett Gas, Inc.

developed a burner for a water heater and Honeywell developed a corresponding control for the

burner. Bone Rpt. ¶¶ 222–26. The agreement between these parties provided Honeywell with

certain intellectual property rights to the burner to ensure that Honeywell’s control properly




                                                 10
     Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 11 of 13




interfaced with Beckett Gas, Inc.’s burner. Id. As ICM points out, this licensing agreement was

not between competitors and was not related to the patent technology at issue in this case. See

ICM’s Mem. at 20–21.

         Honeywell agrees with ICM that the Honeywell-Beckett Agreement arose out of a

situation that differs from this case. Opp’n at 16. However, Honeywell argues that Mr. Bone did

not rely on the Honeywell-Beckett Agreement to support the substance of his reasonable royalty

analysis, but instead used this agreement as a “simple check” on his analysis for this case. Id. at

16–17.

         ICM retorts that regardless of whether the Honeywell-Beckett Agreement is used to

substantively support Mr. Bone’s testimony or just as a check on Mr. Bone’s testimony, reliance

on a noncomparable licensing agreement is improper. Reply at 12 (citing ResQNet.com, Inc.,

594 F.3d at 871 (holding that licenses that did not relate to the claimed technology “simply have

no place in this case”)).

         The Court agrees with ICM. As Honeywell admits, the Honeywell-Beckett Agreement is

not analogous to a hypothetical agreement that could be reached in this case. Including this

agreement in Mr. Bone’s testimony may therefore confuse the fact finder. Furthermore, because

the Honeywell-Beckett Agreement is only used as a “check” on Mr. Bone’s reasonable royalty

analysis, excluding this agreement will not substantively alter Mr. Bone’s analysis. For these

reasons, ICM’s Motion with respect to the Honeywell-Beckett Agreement is granted and this

portion of the Bone Report is excluded.

         2. Georgia-Pacific Factor 5

         ICM also argues that Mr. Bone misapplies Georgia-Pacific factor five, and, therefore, his

analysis relating to this factor should be excluded. In assessing the amount of a reasonable




                                                 11
     Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 12 of 13




royalty, Georgia-Pacific factor five instructs the fact finder to consider “[t]he commercial

relationship between the licensor and licensee, such as, whether they are competitors in the same

territory in the same line of business; or whether they are inventor and promotor.” Georgia-

Pacific Corp., 318 F. Supp. at 1120. Georgia-Pacific factor five is designed to ensure fair

compensation for patent owners whose patents are infringed by a direct competitor even where

the higher burden of demonstrating lost profits cannot be satisfied. See Mentor Graphics

Corporation v. EVE-USA, Inc., 851 F.3d 1275, 1285 (Fed. Cir. 2017). This is different than the

“but for” test used in a lost profits analysis. See id.

        ICM argues that Mr. Bone contends that if lost profits cannot be established for certain

sales, then the competitive relationship between the licensor and licensee cannot result in an

upward impact on the royalty during a hypothetical negotiation. ICM’s Mem. at 24. ICM asserts

that this testimony is contrary to law. Id. at 25 (citing Minco Inc. v. Combustion Eng’g, Inc., 95

F.3d 1109 (Fed. Cir. 1996) (awarding a large amount of reasonable royalty payments based on

the competitiveness between the patentee and infringer after the patentee failed to prove lost

profits for a portion of the infringer’s sales)).

        Honeywell responds that Mr. Bone makes no such contention and instead explains that

while ICM may not be able to obtain lost profits damages, “ICM and Honeywell may generally

be seen as competitors in the HVAC industry” in a reasonable royalty analysis. Reply at 18

(citing Bone Rpt. ¶ 233).

        The Court agrees with Honeywell and finds that Mr. Bone’s testimony is not contrary to

the law. In fact, the Court does not find any such contention from Mr. Bone that in the absence of

lost profits a competitive relationship cannot result in an upward impact of reasonable royalty

damages. The competitiveness inquiry for lost profits damages is different than reasonable




                                                    12
     Case 5:12-cv-01766-LEK-ATB Document 432 Filed 08/04/21 Page 13 of 13




royalty damages and Mr. Bone appears to acknowledge this fact. Whether Mr. Bone’s testimony

is correct regarding the competitiveness of ICM and Honeywell is best left to a fact finder. For

this reason, the Court denies ICM’s Motion to exclude this portion of Mr. Bone’s testimony.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that ICM’s motion to preclude (Dkt. No. 402) is GRANTED in part and

DENIED in part. The portions of the Bone Report (Dkt. No. 402-5) discussing non-infringing

alternatives and the Honeywell-Beckett Agreement are EXCLUDED. The rest of the Mr. Bone’s

testimony may proceed; and it is further

       ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on the

parties in accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:         August 04, 2021
               Albany, New York




                                                13
